


Exhibit 10.4

 

MTR Gaming Group, Inc.

2010 Long Term Incentive Plan

 

1.  Purpose.  The purpose of the MTR Gaming Group, Inc. 2010 Long Term Incentive
Plan is to further align the interests of eligible participants with those of
the Company’s shareholders by providing long-term incentive compensation
opportunities tied to the performance of the Company and its Common Stock. The
Plan is intended to advance the interests of the Company and its shareholders by
attracting, retaining and motivating key personnel upon whose judgment,
initiative and effort the successful conduct of the Company’s business is
largely dependent.

 

2.  Definitions.  Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:

 

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit, Performance Award or Stock Award granted
under the Plan.

 

“Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant, as provided in Section 15.1 hereof.

 

“Board” means the Board of Directors of the Company.

 

“Cause” shall have the meaning set forth in Section 14.2(b) hereof.

 

“Change in Control” shall have the meaning set forth in Section 13.2 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.

 

“Common Stock” means the Company’s Class A common stock, par value $0.00001 per
share.

 

“Company” means MTR Gaming Group, Inc., a Delaware corporation.

 

“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee, or such later date as the Committee may specify to be the
effective date of an Award.

 

“Effective Date” means the date the Plan is approved by the Company’s
shareholders in accordance with Section 16.1 hereof.

 

“Eligible Person” means any person who is an employee, officer, or Non-Employee
Director of the Company or any of its Subsidiaries.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to a share of Common Stock as of a given
date, the average of the highest and lowest sales prices per share of Common
Stock on such date (or if such date is not a trading day, then on the next
preceding trading date), as reported on the NASDAQ Stock Market or other
principal exchange on which the Common Stock is then listed, or if not so
listed, “Fair Market Value” shall be such value as determined by the Board in
its discretion and, to the extent necessary, shall be determined in a manner
consistent with Section 409A of the Code and the regulations thereunder.

 

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

 

1

--------------------------------------------------------------------------------


 

“Non-Employee Director” means any member of the Board who is not an employee of
the Company.

 

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

 

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

 

“Performance Award” means an Award that is denominated by a cash amount to an
Eligible Person under Section 10 hereof and payable based upon the attainment of
pre-established business and/or individual performance goals.

 

“Plan” means the MTR Gaming Group, Inc. Long Term Incentive Plan as set forth
herein, effective as provided in Section 16.1 hereof, and as may be amended from
time to time.

 

“Prior Plans” means, collectively, the Company’s 2000 Stock Incentive Plan, 2001
Stock Incentive Plan, 2002 Stock Incentive Plan, 2004 Stock Incentive Plan, 2005
Stock Incentive Plan and 2007 Stock Incentive Plan.

 

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.

 

“Restricted Stock Unit” means a grant to an Eligible Person under Section 9
hereof representing notional unit interests equal in value to a share of Common
Stock to be paid or distributed at such times, and subject to such conditions,
as set forth in the Plan and the applicable Award Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Service” means, as applicable, a Participant’s employment with the Company or
any Subsidiary, or a Participant’s service as a Non-Employee Director with the
Company or any Subsidiary.

 

“Stock Award” means a grant of shares of Common Stock to an Eligible Person
under Section 11 hereof, which may be free of transfer restrictions and
forfeiture conditions.

 

“Stock Appreciation Right” means a grant to an Eligible Person under Section 7
hereof entitling such Eligible Person to receive a payment, representing the
difference between the base price per share of the right and the Fair Market
Value of a share of Common Stock at such time, and subject to such conditions,
as are set forth in the Plan and the applicable Award Agreement.

 

“Stock Option” means a grant to an Eligible Person under Section 6 hereof to
purchase shares of Common Stock at such time and price, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

 

“Subsidiary” means an entity (whether or not incorporated) that is wholly or
majority owned or controlled, directly or indirectly, by the Company; provided,
however, that with respect to Incentive Stock Options, the term “Subsidiary”
shall include only an entity that qualifies under Section 424(f) of the Code as
a “subsidiary corporation” with respect to the Company.

 

3.  Administration.

 

3.1  Committee Members.  The Plan shall be administered by a Committee comprised
of no fewer than two members of the Board who are appointed by the Board to
administer the Plan. To the extent deemed necessary by the Board, each Committee
member shall satisfy the requirements for (i) an “independent director” under
rules adopted by the NASDAQ Stock Market, (ii) a “nonemployee

 

2

--------------------------------------------------------------------------------


 

director” for purposes of such Rule 16b-3 under the Exchange Act and (iii) an
“outside director” under Section 162(m) of the Code. No member of the Committee
will be liable for any action or determination made in good faith by the
Committee with respect to the Plan or any Award thereunder.

 

3.2  Committee Authority.  It shall be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (i) determine
the Eligible Persons to whom Awards shall be granted under the Plan,
(ii) determine the types of Awards that may be granted, the time or times at
which Awards may be granted, and the number of shares of Common Stock, units or
other rights subject to each Award, (iii) prescribe the terms and conditions of
all Awards, (iv) interpret the Plan and terms of the Awards, (v) adopt rules for
the administration, interpretation and application of the Plan as are consistent
therewith, and interpret, amend or revoke any such rules, (vi) make all
determinations with respect to a Participant’s Service and the termination of
such Service for purposes of any Award, and (vii) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Eligible Person who are foreign nationals or employed outside of the United
States. The Committee’s determinations under the Plan need not be uniform and
may be made by the Committee selectively among Participants and Eligible
Persons, whether or not such persons are similarly situated. The Committee
shall, in its discretion, consider such factors as it deems relevant in making
its interpretations, determinations and actions under the Plan including,
without limitation, the recommendations or advice of any officer or employee of
the Company or such attorneys, consultants, accountants or other advisors as it
may select. All interpretations, determinations, and actions by the Committee
shall be final, conclusive, and binding upon all parties.

 

3.3  Delegation of Authority.  The Committee, in its discretion, and on such
terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to the Company’s Chief Executive Officer or
to a committee of officers of the Company; provided, however, that no delegate
will have the authority to grant or amend Awards to executive officers of the
Company, nor, to grant or amend Awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code, to the extent
necessary for such qualification.

 

4.  Shares Subject to the Plan.

 

4.1  Number of Shares Reserved.  Subject to adjustment as provided in
Section 4.3 hereof, the total number of shares of Common Stock that are reserved
for issuance under the Plan shall be the sum of (i) 2,511,800 (inclusive of
511,800 shares of Common Stock that remain authorized for issuance under the
Prior Plans as of the Effective Date), and (ii) the number of shares subject to
awards granted under the Prior Plans that become canceled, expired, forfeited,
surrendered, or otherwise terminated in accordance with their terms and the
applicable Prior Plan up to a maximum of 1,263,000 shares. The entire pool of
shares of Common Stock available under the Plan is available for the grant of
Incentive Stock Options. Any shares of Common Stock delivered under the Plan
shall consist of authorized and unissued shares, or treasury shares.

 

4.2  Share Replenishment.  To the extent that any Award under the Plan is
canceled, expired, forfeited, surrendered, settled in cash, or otherwise
terminated without delivery of shares of Common Stock to the Participant, in
whole or in part, the shares of Common Stock retained by or returned to the
Company will not be deemed to have been delivered under the Plan, and will be
available for future Awards under the Plan. Shares that are (i) withheld from an
Award or separately surrendered by the Participant in payment of the exercise or
purchase price or taxes relating to such an Award or (ii) not issued or
delivered as a result of the net settlement of an outstanding Stock Option or
Stock Appreciation Right shall be deemed to constitute delivered shares and will
not be available for future Awards under the Plan.

 

3

--------------------------------------------------------------------------------


 

4.3  Adjustments and Other Corporate Changes.  If there shall occur any change
with respect to the outstanding shares of Common Stock by reason of any
recapitalization, reclassification, stock dividend, extraordinary dividend,
stock split, reverse stock split or other distribution with respect to the
shares of Common Stock, or any merger, reorganization, consolidation,
combination, spin-off, or other similar corporate change, or any other change
affecting the Common Stock, the Committee shall, in the manner and to the extent
it considers equitable to the Participants and consistent with the terms of the
Plan, cause an adjustment to be made to (i) the maximum number and kind of
shares of Common Stock provided in Sections 4.1, 6.1, 7.1, 8.1, 9.1 and 11.1
hereof, (ii) the number and kind of shares of Common Stock, units, or other
rights subject to then outstanding Awards, (iii) the exercise price or base
price for each share or unit or other right subject to then outstanding Awards,
and (iv) any other terms of an Award that are affected by the event.
Notwithstanding the foregoing, (a) any such adjustments shall, to the extent
necessary, be made in a manner consistent with the requirements of Section 409A
of the Code, and (b) in the case of Incentive Stock Options, any such
adjustments shall, to the extent practicable, be made in a manner consistent
with the requirements of Section 424(a) of the Code. In the event of (i) the
liquidation or dissolution of the Company, (ii) a merger in which the Company is
not the surviving corporation, or (iii) any transaction (or series of related
transactions) in which (x) more than 50% of the outstanding Common Stock is
transferred or exchanged for other consideration, or (y) shares of Common Stock
in excess of the number of shares of Common Stock outstanding immediately
preceding the transaction are issued (other than to shareholders of the Company
with respect to their shares in the Company), then the Board, in its discretion,
may provide that each Award then-outstanding shall terminate in exchange for an
equitable payment as determined by the Board in good faith (including, without
limitation, in the case of Stock Options and Stock Appreciation rights, a cash
payment to the extent of the excess, if any, of the then-Fair Market Value of a
share of Common Stock, over the exercise or base price per share of Common Stock
subject to the Award).

 

5.  Eligibility and Awards.

 

5.1  Designation of Participants.  Any Eligible Person may be selected by the
Committee to receive an Award and become a Participant under the Plan in
accordance with the Committee’s authority under Section 3.2 hereof. In selecting
Eligible Persons to be Participants, and in determining the type and amount of
Awards to be granted under the Plan, the Committee shall consider any and all
factors that it deems relevant or appropriate.

 

5.2  Determination of Awards.  The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem.
The terms of all Awards under the Plan will be specified by the Committee and
will be set forth in individual Award Agreements as described in Section 15.1
hereof.

 

6.  Stock Options.

 

6.1  Grant of Stock Options.  Stock Options may be granted to any Eligible
Person selected by the Committee, except that an Incentive Stock Option may only
be granted to an Eligible Person satisfying the conditions of
Section 6.7(a) hereof. Each Stock Option shall be designated, in the discretion
of the Committee, as an Incentive Stock Option or as a Nonqualified Stock
Option. The maximum number of shares of Common Stock that may be subject to
Stock Options granted to any Participant during any calendar year shall be
limited to 500,000 shares of Common Stock (subject to adjustment as provided in
Section 4.3 hereof). All Stock Options granted under the Plan are intended to
comply with the requirements for exemption under Section 409A of the Code.

 

6.2  Exercise Price.  The exercise price per share of a Stock Option shall not
be less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the Date of Grant.

 

4

--------------------------------------------------------------------------------


 

The Committee may, in its discretion, specify an exercise price per share that
is higher than the Fair Market Value of a share of Common Stock on the Date of
Grant.

 

6.3  Vesting of Stock Options.  The Committee shall, in its discretion, provide
in an Award Agreement the time or times at which, or the conditions upon which,
a Stock Option or portion thereof shall become vested and/or exercisable. The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant for a specified time period (or
periods), on the attainment of a specified Performance Goal (or goals) or on
such other terms and conditions as approved by the Committee in its discretion.
The Committee may accelerate the vesting or exercisability of any Stock Option
upon termination of Service under certain circumstances, as set forth in the
Award Agreement or otherwise. If the vesting requirements of a Stock Option are
not satisfied, the Award shall be forfeited.

 

6.4  Term of Stock Options.  The Committee shall, in its discretion, provide in
an Award Agreement the period during which a vested Stock Option may be
exercised, provided, however, that the maximum term of a Stock Option shall be
ten (10) years from the Date of Grant. The Stock Option of a Participant whose
Service is terminated for any reason shall terminate on the earlier of (A) the
maximum term of the Stock Option or (B) unless otherwise provided in an Award
Agreement, except as otherwise provided in Section 6.7(c) hereof with respect to
Incentive Stock Options, and except for termination for Cause (as described in
Section 14.2 hereof), the date that is one hundred eighty (180) days following
the termination of Service of the Participant.

 

6.5  Stock Option Exercise.  Subject to such terms and conditions as specified
in an Award Agreement, a Stock Option may be exercised in whole or in part at
any time during the term thereof by notice in the form required by the Company,
together with payment of the aggregate exercise price therefor and applicable
withholding tax. Payment of the exercise price shall be made in the manner set
forth in the Award Agreement, and unless otherwise provided by the Committee at
the time of payment: (i) in cash or by cash equivalent acceptable to the
Committee, (ii) by payment in shares of Common Stock valued at the Fair Market
Value of such shares on the date of exercise, (iii) through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered the amount of proceeds necessary to satisfy the exercise price,
(iv) by a combination of the methods described above or (v) by such other method
as may be approved by the Committee and set forth in the Award Agreement. In
addition to, and at the time of payment of the exercise price, a Stock Option
shall be subject to applicable tax withholding requirements as provided in
Section 15.11 hereof.

 

6.6  Limited Transferability of Nonqualified Stock Options.  All Stock Options
shall be nontransferable except (i) upon the Participant’s death, in accordance
with Section 15.3 hereof or (ii) subject to prior approval by the Committee, in
the case of Nonqualified Stock Options only, for the transfer of all or part of
the Stock Option to a Participant’s “family member” (as defined for purposes of
the Form S-8 registration statement under the Securities Act), as may be
approved by the Committee, in its discretion, at the time of the proposed
transfer. The transfer of a Nonqualified Stock Option may be subject to such
terms and conditions as the Committee may, in its discretion, impose from time
to time. Subsequent transfers of a Nonqualified Stock Option shall be
prohibited.

 

6.7  Additional Rules for Incentive Stock Options.

 

(a)  Eligibility.  An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-7(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of
Section 424(f) of the Code.

 

(b)  Annual Limits.  No Incentive Stock Option shall be granted to a Participant
as a result of which the aggregate Fair Market Value (determined as of the Date
of Grant) of Common Stock with respect to which incentive stock options under
Section 422 of the Code are exercisable for the

 

5

--------------------------------------------------------------------------------


 

first time in any calendar year under the Plan and any other stock option plans
of the Company or any subsidiary or parent corporation, would exceed $100,000,
determined in accordance with Section 422(d) of the Code. This limitation shall
be applied by taking stock options into account in the order in which granted.

 

(c)  Termination of Employment.  An Award of an Incentive Stock Option may
provide that such Stock Option may be exercised not later than three (3) months
following termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one (1) year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of
Section 422 of the Code.

 

(d)  Other Terms and Conditions; Nontransferability.  Any Incentive Stock Option
granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to “incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.

 

(e)  Disqualifying Dispositions.  If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two (2) years following the
Date of Grant or one (1) year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.

 

6.8  Repricing Prohibited.  Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
shareholders, neither the Committee nor the Board shall cause the cancellation,
substitution or amendment of a Stock Option that would have the effect of
reducing the exercise price of such a Stock Option previously granted under the
Plan, or otherwise approve any modification to such a Stock Option that would be
treated as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the NASDAQ Stock Market or other principal exchange on
which the Common Stock is then listed.

 

7.  Stock Appreciation Rights.

 

7.1  Grant of Stock Appreciation Rights.  Stock Appreciation Rights may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. The maximum number of shares of Common Stock that may
be subject to Stock Appreciation Rights granted to any Participant during any
calendar year shall be limited to 500,000 shares of Common Stock (subject to
adjustment as provided in Section 4.3 hereof). Stock Appreciation Rights shall
be non-transferable, except as provided in Section 15.3 hereof. All Stock
Appreciation Rights granted under the Plan are intended to comply with the
requirements for exemption under Section 409A of the Code. A Stock Appreciation
Right may, in the discretion of the Committee, be granted in tandem with a Stock
Option, and in such event, shall (i) have a base price per share equal to the
per share exercise price of the Stock Option, (ii) be vested and exercisable at
the same time or times that a related Stock Option is vested and exercisable,
and (iii) expire no later than the time at which the related Stock Option
expires.

 

6

--------------------------------------------------------------------------------


 

7.2  Base Price.  The base price of a Stock Appreciation Right shall not be less
than one hundred percent (100%) of the Fair Market Value of a share of Common
Stock on the Date of Grant. The Committee may, in its discretion, specify a base
price per share that is higher than the Fair Market Value of a share of Common
Stock on the Date of Grant.

 

7.3  Vesting of Stock Appreciation Rights.  The Committee shall, in its
discretion, provide in an Award Agreement the time or times at which, or the
conditions upon which, a Stock Appreciation Right or portion thereof shall
become vested and/or exercisable. The requirements for vesting and
exercisability of a Stock Appreciation Right may be based on the continued
Service of a Participant for a specified time period (or periods), on the
attainment of a specified Performance Goal (or goals) or on such other terms and
conditions as approved by the Committee in its discretion. The Committee may
accelerate the vesting or exercisability of any Stock Appreciation Right upon
termination of Service under certain circumstances as set forth in the Award
Agreement or otherwise. If the vesting requirements of a Stock Appreciation
Right are not satisfied, the Award shall be forfeited.

 

7.4  Term of Stock Appreciation Rights.  The Committee shall, in its discretion,
provide in an Award Agreement the period during which a vested Stock
Appreciation Right may be exercisable or payable, provided, however, that the
maximum term of a Stock Appreciation Right shall be ten (10) years from the Date
of Grant. The Stock Appreciation Right of a Participant whose Service is
terminated for any reason shall terminate on the earlier of (A) the maximum term
of the Stock Appreciation Right or (B) unless otherwise provided in an Award
Agreement, and except for termination for Cause (as described in Section 14.2
hereof), the date that is one hundred eighty (180) days following the
termination of Service of the Participant.

 

7.5  Payment of Stock Appreciation Rights.  Subject to such terms and conditions
as specified in an Award Agreement, a Stock Appreciation Right will entitle the
holder, upon exercise or other payment of the Stock Appreciation Right, as
applicable, to receive an amount determined by multiplying: (i) the excess of
the Fair Market Value of a share of Common Stock on the date of exercise or
payment of the Stock Appreciation Right over the base price of such Stock
Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Payment of the amount determined under
the foregoing may be made, as approved by the Committee and set forth in the
Award Agreement, in shares of Common Stock valued at their Fair Market Value on
the date of exercise or payment, in cash, or in a combination of shares of
Common Stock and cash, subject to applicable tax withholding requirements as
provided in Section 15.11 hereof.

 

7.6  Repricing Prohibited.  Subject to the anti-dilution adjustment provisions
contained in Section 4.3 hereof, without the prior approval of the Company’s
shareholders, neither the Committee nor the Board shall cause the cancellation,
substitution or amendment of a Stock Appreciation Right that would have the
effect of reducing the base price of such a Stock Appreciation Right previously
granted under the Plan, or otherwise approve any modification to such Stock
Appreciation Right that would be treated as a “repricing” under the then
applicable rules, regulations or listing requirements adopted by the NASDAQ
Stock Market or other principal exchange on which the Common Stock is then
listed.

 

8.  Restricted Stock Awards.

 

8.1  Grant of Restricted Stock Awards.  A Restricted Stock Award may be granted
to any Eligible Person selected by the Committee. The maximum number of shares
of Common Stock that may be subject to Restricted Stock Awards granted to a
Participant during any one calendar year shall be limited to 500,000 shares of
Common Stock (subject to adjustment as provided in Section 4.3 hereof). The
Committee may require the payment by the Participant of a specified purchase
price in connection with any Restricted Stock Award.

 

7

--------------------------------------------------------------------------------


 

8.2  Vesting Requirements.  The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. The requirements for vesting
of a Restricted Stock Award may be based on the continued Service of the
Participant for a specified time period (or periods), on the attainment of a
specified Performance Goal (or goals) designed to meet the requirements for
exemption under Section 162(m) of the Code or on such other terms and conditions
as approved by the Committee in its discretion. The Committee may accelerate the
vesting of a Restricted Stock Award upon termination of Service under certain
circumstances, as set forth in the Award Agreement. If the vesting requirements
of a Restricted Stock Award shall not be satisfied, the Award shall be forfeited
and the shares of Common Stock subject to the Award shall be returned to the
Company.

 

8.3  Transfer Restrictions.  Shares granted under any Restricted Stock Award may
not be transferred, assigned or subject to any encumbrance, pledge, or charge
until all applicable restrictions are removed or have expired, unless otherwise
allowed by the Committee. Failure to satisfy any applicable restrictions shall
result in the subject shares of the Restricted Stock Award being forfeited and
returned to the Company. The Committee may require in an Award Agreement that
certificates representing the shares granted under a Restricted Stock Award bear
a legend making appropriate reference to the restrictions imposed, and that
certificates representing the shares granted or sold under a Restricted Stock
Award will remain in the physical custody of an escrow holder until all
restrictions are removed or have expired.

 

8.4  Rights as Shareholder.  Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, unless otherwise determined by the
Committee, the Participant shall have all rights of a shareholder with respect
to the shares granted to the Participant under a Restricted Stock Award,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto. Any Common Stock received as a
stock dividend or distribution will be subject to the same restrictions as the
underlying Restricted Stock Award.

 

8.5  Section 83(b) Election.  If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within thirty (30) days following the Date of Grant, a
copy of such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making an election with respect to the Award under
Section 83(b) of the Code.

 

9.  Restricted Stock Units.

 

9.1  Grant of Restricted Stock Units.  A Restricted Stock Unit may be granted to
any Eligible Person selected by the Committee. The maximum number of units that
may be subject to Restricted Stock Units granted to a Participant during any one
calendar year shall be limited to 500,000 units (subject to adjustment as
provided in Section 4.3 hereof). The value of each Restricted Stock Unit is
equal to the Fair Market Value of one share of Common Stock on the applicable
date or time period of determination, as specified by the Committee. Restricted
Stock Units shall be subject to such restrictions and conditions as the
Committee shall determine.

 

9.2  Vesting of Restricted Stock Units.  On the Date of Grant, the Committee
shall, in its discretion, determine any vesting requirements with respect to
Restricted Stock Units, which shall be set forth in the Award Agreement. The
requirements for vesting of a Restricted Stock Unit may be based on the
continued Service of the Participant for a specified time period (or periods),
on the attainment of a specified Performance Goal (or goals) designed to meet
the requirements for exemption under Section 162(m) of the Code or on such other
terms and conditions as approved by the Committee in its discretion. The
Committee may accelerate the vesting of a Restricted Stock Unit upon termination
of Service under certain circumstances, as set forth in the Award Agreement.

 

8

--------------------------------------------------------------------------------

 

 

9.3  Payment of Restricted Stock Units.  Restricted Stock Units shall become
payable to a Participant at the time or times determined by the Committee and
set forth in the Award Agreement, which may be upon or following the vesting of
the Award. Payment of a Restricted Stock Unit may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in shares of Common
Stock, or in a combination thereof, subject to applicable tax withholding
requirements as provided in Section 15.11 hereof. Any cash payment of a
Restricted Stock Unit shall be made based upon the Fair Market Value of the
Common Stock, determined on such date or over such time period as determined by
the Committee in its discretion.

 

9.4  Dividend Equivalent Rights.  Restricted Stock Units may be granted together
with a dividend equivalent right with respect to the shares of Common Stock
subject to the Award, which may be accumulated and may be deemed reinvested in
additional Restricted Stock Units or may be accumulated in cash, as determined
by the Committee in its discretion, and will be paid at the time the underlying
Restricted Stock Unit is payable. Dividend equivalent rights shall be subject to
forfeiture under the same conditions as apply to the underlying Restricted Stock
Units.

 

9.5  No Rights as Shareholder.  The Participant shall not have any rights as a
shareholder with respect to the shares of Common Stock subject to a Restricted
Stock Unit until such time as such shares are delivered to the Participant
pursuant to the terms of the Award Agreement.

 

10.  Cash-Based Performance Awards.

 

10.1  Grant of Cash-Based Performance Awards.  A Cash-Based Performance Award
may be granted to any Eligible Person selected by the Committee. The maximum
amount of cash compensation that may be paid to a Participant during any one
calendar year under Cash-Based Performance Awards shall be $1,000,000.

 

10.2  Vesting of Cash-Based Performance Awards.  Each Cash-Based Performance
Award shall be evidenced by an Award Agreement that shall specify the
performance period, and such other terms and conditions as the Committee, in its
discretion, shall determine. Payment amounts may be based on the achievement of
specified levels of performance with respect to a performance goal (or goals),
including, if applicable, specified threshold, target and maximum performance
levels. The requirements for vesting may also be based upon the continued
Service of the Participant or on such other conditions as determined by the
Committee and set forth in an Award Agreement. The Committee may accelerate the
vesting of a Cash-Based Performance Award upon termination of Service under
certain circumstances, as set forth in the Award Agreement.

 

10.3  Payment of Cash-Based Performance Awards.  Payment of Cash-Based
Performance Awards will be made as soon as practicable, but not later than sixty
(60) days, after the expiration of the applicable performance period. Payment of
the Cash-Based Performance Awards may be made in cash or in shares of Common
Stock, or in a combination thereof, subject to applicable tax withholding
requirements as provided in Section 15.11 hereof. Any payment of a Cash-Based
Performance Award in Common Stock shall be made based upon the Fair Market Value
thereof.

 

11.  Stock Awards.

 

11.1  Grant of Stock Awards.  A Stock Award may be granted to any Eligible
Person selected by the Committee. A Stock Award may be granted for past
services, in lieu of bonus or other cash compensation, as compensation for
Non-Employee Directors or for any other valid purpose as determined by the
Committee. The Committee shall determine the terms and conditions of such
Awards, and such Awards may be made without vesting requirements. In addition,
the Committee may, in connection with any Stock Award, require the payment of a
specified purchase price. The maximum number of shares of Common Stock that may
be subject to Stock Awards granted to a Participant during any one calendar year
shall be limited to 100,000 shares (subject to adjustment as provided in
Section 4.3 hereof).

 

9

--------------------------------------------------------------------------------


 

11.2  Rights as Shareholder.  Subject to the foregoing provisions of this
Section 11 and the applicable Award Agreement, upon the issuance of Common Stock
under a Stock Award, the Participant shall have all rights of a shareholder with
respect to the shares of Common Stock, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.

 

12.  Section 162(m) Awards.

 

12.1  Awards.  Awards of Stock Options and Stock Appreciation Rights are
intended by their design pursuant to the terms of the Plan to qualify for the
performance-based compensation exception under Section 162(m) of the Code and
the regulations promulgated thereunder. Restricted Stock Awards, Restricted
Stock Units, Cash-Based Performance Awards and Stock Awards may qualify for such
exception if the Awards are granted or become payable or vested based upon
pre-established performance goals in accordance with this Section 12.

 

12.2  Performance Criteria.  In the case of a Restricted Stock Award, Restricted
Stock Units, Cash-Based Performance Award or Stock Award that is intended to
qualify for the performance-based compensation exception under Section 162(m) of
the Code, the performance criteria upon which the grant, payment or vesting may
be based shall be limited to one or more of the following performance measures,
which may be applied on a Company-wide, departmental, or individual basis, or
any other basis determined by the Committee in its discretion: 1) net earnings;
2) earnings per share; 3) dividend ratio; 4) net sales growth; 5) income or net
income (before taxes); 6) operating profit or net operating profit; 7) return
measures (including, but not limited to, return on assets, capital, equity or
sales); 8) cash flow (including, but not limited to, operating cash flow, cash
from operations and free cash flow); 9) earnings before or after taxes,
interest, depreciation and/or amortization; 10) share price (including, but not
limited to growth measures and total shareholder return); 11) expense targets;
12) customer satisfaction; 13) market share; 14) economic value added; 15) the
formation of joint ventures or the completion of other corporate transactions;
16) market capitalization; 17) debt leverage (debt to capital); 18) operating
income or net operating income; 19) operating margin or profit margin;
20) return on operating revenue; 21) operating ratio; 22) integration and/or
penetration of the market; and/or 23) any combination of or a specified increase
in any of the foregoing. The Committee may adjust, change, or eliminate the
performance goals or the applicable performance period of the Award as it deems
appropriate, in its discretion. The foregoing performance measures may be
determined on an absolute basis or relative to internal goals or relative to
levels attained in prior years, or related to other companies or indices, or as
ratios expressing relationships between two or more performance measures.

 

12.3  Section 162(m) Requirements.  For purposes of qualifying Awards as
performance-based compensation under Section 162(m) of the Code, the performance
goals shall be set by the Committee on or before the latest date permissible to
enable the Awards to so qualify. In granting such Awards, the Committee shall
(i) interpret this Plan in a manner consistent with Section 162(m) of the Code;
(ii) have no discretion to adjust any performance goal in any way that would
adversely affect the treatment of the Award under Section 162(m) of the Code;
and (iii) certify that the performance goals applicable to the Award are met
before any payment with respect to such Award. With respect to any Awards
intended to comply with the requirements of Section 162(m) of the Code,
adjustments to performance goals shall only be made to the extent consistent
with Section 162(m) of the Code, and the Committee may appropriately adjust any
evaluation of performance under a performance goal to exclude any of the
following events that occurs during a performance period, to the extent
consistent with Section 162(m) of the Code: (i) asset write-downs,
(ii) litigation, claims, judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) mergers, acquisitions and divestitures, (v) accruals for
reorganization and restructuring programs and (vi) any extraordinary, unusual or
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of

 

10

--------------------------------------------------------------------------------


 

financial condition and results of operations appearing in the Company’s
Forms 10-K or 10-Q for the applicable year. At the discretion of the Board, for
purposes of compliance with Section 162(m) of the Code, the performance goals
shall be subject to re-approval by the Company’s shareholders no later than the
first shareholder meeting that occurs in the year following the fifth (5th)
anniversary of the date on which the Plan first becomes effective.

 

13.  Change in Control.

 

13.1  Effect of Change in Control.  In the event of a Change in Control, all
Awards then-outstanding under the Plan shall fully vest, and shall, as
applicable, be fully exercisable as of, or paid out on, the date of the Change
in Control. With respect to any Award the vesting of which is subject to the
attainment of performance goals, upon a Change in Control, payout of cash or
securities under such Award shall be determined as if the performance goals were
achieved at the target level of performance.

 

13.2  Definition of Change in Control.  For purposes of the Plan, unless
otherwise defined in an Award Agreement, “Change in Control” shall mean: (i) a
change in ownership of the Company under paragraph (a) below, or (ii) a change
in effective control of the Company under paragraph (b) below, or (iii) a change
in the ownership of a substantial portion of the assets of the Company under
paragraph (c) below.

 

(a)  Change in the Ownership of the Company.  A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in paragraph (d)), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company. However, if any one person or more than one person acting
as a group, is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company (or to cause a change in the effective
control of the corporation (within the meaning of paragraph (b) below)). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock for purposes
of this section. This paragraph (a) applies only when there is a transfer of
stock of the Company and stock in the Company remains outstanding after the
transaction.

 

(b)  Change in the Effective Control of the Company.  A change in the effective
control of the Company shall occur on the date that either (i) any one person or
more than one person acting as a group, acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing 30 percent or more of
the total voting power of the stock of the Company; or (ii) a majority of
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.

 

(c)  Change in the Ownership of a Substantial Portion of the Company’s Assets. 
A change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in paragraph (d) below), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no

 

11

--------------------------------------------------------------------------------


 

Change in Control event under this paragraph (c) when there is a transfer to an
entity that is controlled by the shareholders of the transferring corporation
immediately after the transfer. A transfer of assets by the Company is not
treated as a change in the ownership of such assets if the assets are
transferred to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock, (ii) an entity,
50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (iii) a person, or more than one person
acting as a group, that owns, directly or indirectly, 50 percent or more of the
total value or voting power of all the outstanding stock of the Company, or
(iv) an entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (d). For
purposes of this paragraph (c), a person’s status is determined immediately
after the transfer of the assets.

 

(d)  Persons Acting As a Group.  For the purposes of paragraphs (a), (b), and
(c), persons will not be considered to be acting as a group solely because they
purchase or own assets or stock of the same corporation at the same time, or as
a result of the same public offering. However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets or stock, or similar business
transaction with the corporation. If a person, including an entity, owns stock
in both corporations that enter into a merger, consolidation, purchase or
acquisition of assets or stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
with respect to the ownership in that corporation before the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

(e)  Each of the sub-paragraphs (a) through (d) above shall be construed and
interpreted consistent with the requirements of Section 409A of the Code and the
regulations thereunder.

 

14.  Forfeiture Events.

 

14.1  General.  The Committee may specify in an Award Agreement at the time of
the Award that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events shall
include, but shall not be limited to, termination of Service for Cause, breach
of noncompetition, confidentiality or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is materially
detrimental to the business or reputation of the Company.

 

14.2  Termination for Cause.

 

(a)  General.  Unless otherwise provided by the Committee and set forth in an
Award Agreement, if a Participant’s Service is terminated for Cause, such
Participant’s rights, payments and benefits with respect to an Award shall be
subject to cancellation, forfeiture and/or recoupment. The Company shall have
the power to determine whether the Participant has been terminated for Cause and
the date upon which such termination for Cause occurs. Any such determination
shall be final, conclusive and binding upon the Participant. In addition, if the
Company shall reasonably determine that a Participant has committed or may have
committed any act which could constitute the basis for a termination of such
Participant’s employment for Cause, the Committee may, subject to compliance
with Section 409A of the Code and the regulations thereunder, suspend the
Participant’s rights to exercise any option, receive any payment or vest in any
right with respect to any Award pending a determination by the Company of
whether an act has been committed which could constitute the basis for a
termination for “Cause” as provided in this Section 14.2.

 

(b)  Definition of “Cause”.  For purposes of the Plan, unless otherwise defined
in an Award Agreement, “Cause” means the Participant’s termination of Service
due to: (i) persistent neglect or

 

12

--------------------------------------------------------------------------------


 

negligence in the performance of the Participant’s Service duties;
(ii) conviction (including pleas of guilty or no contest) for any act of fraud,
misappropriation or embezzlement, or for any criminal offense related to the
Participant’s Service; (iii) any deliberate and material breach of fiduciary
duty to the Company or other conduct that leads to the material damage or
prejudice of the Company, or (iv) a material breach of an essential Company
policy, such as the Company’s code of conduct.

 

15.  General Provisions.

 

15.1  Award Agreement.  To the extent deemed necessary by the Committee, an
Award under the Plan shall be evidenced by an Award Agreement in a written or
electronic form approved by the Committee setting forth the number of shares of
Common Stock, units or other rights subject to the Award, the exercise price,
base price, or purchase price of the Award, the time or times at which an Award
will become vested, exercisable or payable and the term of the Award. The Award
Agreement may also set forth the effect on an Award of a Change in Control or a
termination of Service under certain circumstances. The Award Agreement shall be
subject to and incorporate, by reference or otherwise, all of the applicable
terms and conditions of the Plan, and may also set forth other terms and
conditions applicable to the Award as determined by the Committee consistent
with the limitations of the Plan. The grant of an Award under the Plan shall not
confer any rights upon the Participant holding such Award other than such terms,
and subject to such conditions, as are specified in the Plan as being applicable
to such type of Award (or to all Awards) or as are expressly set forth in the
Award Agreement. An Award Agreement may be in the form of an agreement to be
executed by both the Participant and the Company (or an authorized
representative of the Company) or certificates, notices or similar instruments
as approved by the Committee. The Committee need not require the execution of an
Award Agreement by a Participant, in which case, acceptance of the Award by the
Participant shall constitute agreement by the Participant to the terms,
conditions, restrictions and limitations set forth in the Plan and the Award
Agreement as well as any administrative guidelines of the Company in effect from
time to time.

 

15.2  Determinations of Service.  The Committee shall make all determinations
relating to the Service of a Participant with the Company or any Subsidiary in
connection with an Award, including with respect to the continuation, suspension
or termination of such Service. A Participant’s Service shall not be deemed
terminated if the Committee determines that (i) a transition of employment to
service with a partnership, joint venture or corporation not meeting the
requirements of a Subsidiary in which the Company or a Subsidiary is a party is
not considered a termination of Service, or (ii) the Participant transfers
between service as an employee and that of a Non-Employee Director (or vice
versa). The Committee may determine whether any corporate transaction, such as a
sale or spin-off of a division or subsidiary that employs a Participant, shall
be deemed to result in a termination of Service for purposes of any affected
Awards, and the Committee’s decision shall be final and binding.

 

15.3  No Assignment or Transfer; Beneficiaries.  Except as provided in
Section 6.6 hereof, Awards under the Plan shall not be assignable or
transferable by the Participant, and shall not be subject in any manner to
assignment, alienation, pledge, encumbrance or charge. Notwithstanding the
foregoing, in the event of the death of a Participant while employed by the
Company or any of its Subsidiaries, except as otherwise provided by the
Committee in an Award Agreement, an outstanding Award may be exercised by or
shall become payable to the Participant’s beneficiary as designated by the
Participant in the manner prescribed by the Committee or, in the absence of an
authorized beneficiary designation, by the legatee or legatees of such Award
under the Participant’s last will, or by such Participant’s executors, personal
representatives or distributees of such Award in accordance with the
Participant’s will or the laws of descent and distribution. The Committee may
provide in the terms of an Award Agreement or in any other manner prescribed by
the Committee that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.

 

13

--------------------------------------------------------------------------------


 

15.4  Deferrals of Payment.  The Committee may, in its discretion, permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award, provided, however, that such discretion shall not apply in
the case of a Stock Option or Stock Appreciation Right. If any such deferral is
to be permitted by the Committee, the Committee shall establish rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A of the Code, including, without limitation, the
time when an election to defer may be made, the time period of the deferral and
the events that would result in payment of the deferred amount, the interest or
other earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.

 

15.5  No Right to Continued Service.  Nothing in the Plan, in the grant of any
Award or in any Award Agreement shall confer upon any Eligible Person or any
Participant any right to continue in the Service of the Company or any of its
Subsidiaries, or interfere in any way with the right of the Company or any of
its Subsidiaries to terminate the employment or other service relationship of an
Eligible Person or a Participant for any reason at any time.

 

15.6  Rights as Shareholder.  A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.3 hereof, no adjustment or other
provision shall be made for dividends or other shareholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights. The Committee may determine, in its discretion, the manner of
delivery of Common Stock to be issued under the Plan, which may be by delivery
of stock certificates, electronic account entry into new or existing accounts or
any other means as the Committee, in its discretion, deems appropriate. The
Committee may require that the stock certificates be held in escrow by the
Company for any shares of Common Stock or cause the shares to be legended in
order to comply with the securities laws or other applicable restrictions, or
should the shares of Common Stock be represented by book or electronic account
entry rather than a certificate, the Committee may take such steps to restrict
transfer of the shares of Common Stock as the Committee considers necessary or
advisable.

 

15.7  Section 409A Compliance.  To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with the requirements of Section 409A
of the Code and the regulations and other guidance issued thereunder, and that
the Plan and all Award Agreements shall be interpreted and applied by the
Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A of the Code. In the event
that any provision of the Plan or an Award Agreement is determined by the
Committee to not comply with the applicable requirements of Section 409A of the
Code and the regulations and other guidance issued thereunder, the Committee
shall have the authority to take such actions and to make such changes to the
Plan or an Award Agreement as the Committee deems necessary to comply with such
requirements, provided that no such action shall adversely affect any
outstanding Award without the consent of the affected Participant. No payment
that constitutes deferred compensation under Section 409A of the Code that would
otherwise be made under the Plan or an Award Agreement upon a termination of
Service will be made or provided unless and until such termination is also a
“separation from service,” as determined in accordance with Section 409A of the
Code. Notwithstanding the foregoing or anything elsewhere in the Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee” as
defined in Section 409A of the Code at the time of termination of Service with
respect to an Award, then solely to the extent necessary to avoid the imposition
of any additional tax under Section 409A of the Code, the commencement of any
payments or benefits under the Award shall be deferred until the date that is
six months following the Participant’s termination of Service (or such other
period as required to comply with Section 409A). In no event whatsoever shall
the Company be

 

14

--------------------------------------------------------------------------------


 

liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

 

15.8  Securities Law Compliance.  No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act,
under the requirements of any exchange upon which such shares of the same class
are then listed, and under any blue sky or other securities laws applicable to
such shares. The Committee may also require the Participant to represent and
warrant at the time of issuance or transfer that the shares of Common Stock are
being acquired only for investment purposes and without any current intention to
sell or distribute such shares.

 

15.9  Non-United States Participants and Jurisdictions.  Notwithstanding any
provision in the Plan to the contrary, in order to foster and promote
achievement of the purposes of the Plan or to comply with provisions of laws in
other countries in which the Company operates or has employees, the Committee,
in its discretion, shall have the power and authority, to the extent not
inconsistent with the intent of the Plan, to (i) determine which Eligible
Persons who are foreign nationals or who are employed outside of the United
States are eligible to participate in the Plan, (ii) modify the terms and
conditions of any Awards made to such Eligible Persons, and (iii) establish
subplans and modify exercise and payment procedures and other Award terms and
procedures to the extent such actions may be necessary or advisable to comply
with any tax, securities, regulatory or other laws of other jurisdictions with
respect to Awards that may be subject to such laws. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of the Plan, not inconsistent with the intent of the Plan, as it may consider
necessary or appropriate for such purposes, without thereby affecting the terms
of the Plan as in effect for any other purpose.

 

15.10  Substitute Awards in Corporate Transactions.  Nothing contained in the
Plan shall be construed to limit the right of the Committee to grant Awards
under the Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to such
person. The terms and conditions of the substitute Awards may vary from the
terms and conditions that would otherwise be required by the Plan solely to the
extent the Committee deems necessary for such purpose.

 

15.11  Tax Withholding.  The Participant shall be responsible for payment of any
taxes or similar charges required by law to be paid or withheld from an Award or
an amount paid in satisfaction of an Award. Any required withholdings shall be
paid or, in the discretion of the Committee, otherwise satisfied (including,
without limitation, by reduction of the number of shares of Common Stock subject
to the Award), by the Participant on or prior to the payment or other event that
results in taxable income in respect of an Award. The Award Agreement may
specify the manner in which the withholding obligation shall be satisfied with
respect to the particular type of Award.

 

15.12  Unfunded Plan.  The adoption of the Plan and any reservation of shares of
Stock or cash amounts by the Company to discharge its obligations hereunder
shall not be deemed to create a trust or other funded arrangement. Except upon
the issuance of Common Stock pursuant to an Award, any rights of a Participant
under the Plan shall be those of a general unsecured creditor of the Company,

 

15

--------------------------------------------------------------------------------


 

and neither a Participant nor the Participant’s permitted transferees or estate
shall have any other interest in any assets of the Company by virtue of the
Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

 

15.13  Other Compensation and Benefit Plans.  The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or a Subsidiary, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.

 

15.14  Plan Binding on Transferees.  The Plan shall be binding upon the Company,
its successors, transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries.

 

15.15  Severability.  If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

15.16  Governing Law.  The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

 

16.  Term; Amendment and Termination.

 

16.1  Term.  The Plan was adopted by the Board on May 19, 2010, and shall be
subject to approval by a majority of the votes present in person or by proxy and
entitled to vote thereon at the next duly held meeting of the Company’s
shareholders at which a quorum is present. The Plan shall be effective as of the
Effective Date and shall automatically terminate on ten years from its adoption
by the Board, unless sooner terminated in accordance with Section 16.2 hereof.

 

16.2  Amendment and Termination.  The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan. Notwithstanding the
foregoing, no amendment, modification, suspension or termination of the Plan
shall adversely affect any Award theretofore granted without the consent of the
Participant or the permitted transferee of the Award. The Board may seek the
approval of any amendment, modification, suspension or termination by the
Company’s shareholders to the extent it deems necessary or advisable in its
discretion for purposes of compliance with Section 162(m) or Section 422 of the
Code, the listing requirements of the NASDAQ Stock Market, New York Stock
Exchange, or other exchange or securities market or for any other purpose.

 

16

--------------------------------------------------------------------------------

 
